705 N.W.2d 409 (2005)
In re Petition for DISCIPLINARY ACTION AGAINST Kristine Katherine TRUDEAU, a Minnesota Attorney, Registration No. 310372.
No. A05-1616.
Supreme Court of Minnesota.
November 7, 2005.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Kristine Katherine Trudeau has committed professional misconduct warranting public discipline, namely, that respondent pled guilty to gross misdemeanor interference with a 911 call and misdemeanor unauthorized computer access by installing and using an email spyware program. Respondent also violated a harassment restraining order and orders for protection, made false statements to police officers while intoxicated, and filed frivolous litigation against one of the persons she harassed. Respondent's misconduct arose solely out of her personal relationships with others and did not relate to her representation of clients or client-related matters. Additionally, prior to her admission to practice law in Minnesota, respondent engaged in similar behavior involving several individuals with whom she had personal relationships, which resulted in the issuance of restraining orders. The petition alleges that respondent's conduct violated Minn. R. Prof. Conduct 3.1, 3.4(c), and 8.4(b), (c) and (d).
The parties have entered into a stipulation in which respondent admits her conduct violated the Rules of Professional Conduct and waives her rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR). The parties jointly recommend that the appropriate discipline is indefinite suspension from the practice of law for a minimum period of 30 months with no waiver of the reinstatement hearing provided for in Rule 18, RLPR. The parties further recommend that reinstatement be conditioned upon (1) payment of $900 in costs and $578.18 in disbursements under Rule 24, RLPR; (2) compliance with Rule 26, RLPR; (3) successful completion of the professional responsibility examination under Rule 18(e), RLPR; (4) satisfaction of the continuing legal education requirements under Rule 18(e), RLPR; (5) respondent establishing through expert psychological or psychiatric evidence that she is fit to resume the practice of law; (6) respondent submitting to an independent medical examination by a medical expert chosen by the Director, with the cost thereof paid by respondent; and (7) respondent establishing evidence of sobriety for a minimum period of one year prior to filing the petition for reinstatement, which shall include completion of a chemical dependency program along with follow *410 through with all aftercare recommendations and regular attendance at Alcoholics Anonymous.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Kristine Katherine Trudeau is indefinitely suspended from the practice of law for a minimum of 30 months, effective 14 days from the filing of this order. Reinstatement is conditioned upon the above-stated requirements. Respondent shall pay $900 in costs and $578.18 in disbursements under Rule 24, RLPR.
BY THE COURT:
/s/ Russell A. Anderson
Associate Justice